United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-10904
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

REUBEN A. ALVAREZ, JR.,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 4:02-CR-117-A-ALL
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Reuben A.

Alvarez, Jr., has moved for leave to withdraw and has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Alvarez has received a copy of counsel's motion and brief, but

he has not filed a response.    Our review of the brief filed by

counsel and of the record discloses no nonfrivolous issue for

appeal.   Accordingly, the motion for leave to withdraw is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10904
                                -2-

GRANTED, counsel is excused from further responsibilities, and

the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.